SECOND AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SECOND AMENDMENT dated as of October 22, 2015, to the Distribution Agreement, dated as of October 23, 2009, as amended October 24, 2013 (the “Agreement”), is entered into by and among TRUST FOR PROFESSIONAL MANAGERS, a Delaware business trust, (the “Trust”) on behalf of its series, CONVERGENCE FUNDS (the “Fund”), QUASAR DISTRIBUTORS, LLC, (the “Distributor”) and CONVERGENCE INVESTMENT PARTNERS, LLC, a Kansas limited liability corporation and the investment advisor to the Trust (the “Advisor”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add the Convergence Market Neutral Fund; and WHEREAS, Section 11 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS QUASAR DISTRIBUTORS, LLC By:/s/ John P. Buckel By: /s/ James R. Schoenike Printed Name: John P. Buckel Printed Name: James R. Schoenike Title: President Title: President CONVERGENCE INVESTMENT PARTNERS, LLC By: /s/ David W. Schulz Printed Name: David W. Schulz Title: President Convergence 1 Title: President Amended Exhibit A to the Distribution Agreement Fund Names Separate Series of Trust for Professional Managers Name of Series Date Added Convergence Core Plus Fund Convergence Opportunities Fund Convergence Market Neutral Fund on or after October 22, 2015 Convergence 2
